Citation Nr: 1042352	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 8, 2006, for 
the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which granted 
service connection for posttraumatic stress disorder (PTSD) and 
assigned a 30 percent rating, effective from March 8, 2006.  The 
Veteran testified at a RO hearing before a Decision Review 
Officer in October 2008.  In July 2010, the Veteran and his 
daughter testified at a videoconference hearing at the RO, before 
the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a statement (Form 21-4128) dated in December 2007, the Veteran 
requested an earlier effective date for the grant of service 
connection for PTSD.  A review of the record does not show that 
any action was taken on this request.  The Veteran's December 
2007 request for an earlier effective date noted that he had 
originally been diagnosed on December 13, 2004, and that was also 
when he filed his claim for benefits.  As noted above, no action 
has been taken on the Veteran's request for an earlier effective 
date.  

As the Veteran's presently perfected appeal stems from an initial 
grant of service connection, the Board must consider the 
possibility of separate ratings for separate periods of time.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
thus finds the Veteran's claim for a higher initial rating for 
PTSD to be inextricably intertwined with the assignment of an 
earlier effective date for the grant of service connection for 
PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (all 
issues "inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review).  Therefore, the Board cannot fairly proceed in 
adjudicating the higher rating issue until any outstanding 
matters with regard to the assignment of an earlier effective 
date are resolved.  Accordingly, the issue for a higher initial 
rating for PTSD must be remanded pending resolution of the claim 
for an earlier effective date.

The Board notes that at the July 2010 videoconference hearing, 
the Veteran testified that he receives treatment at the Detroit 
Vet Center and the Detroit VA Medical Center (VAMC).  He also 
indicated he had an outside psychological therapist unit, and was 
seeing a Dr. Terlep at CUBE in Mt. Clemens.  At the hearing it 
was noted that the record contained only Vet Center records 
through February 2009 and Detroit VAMC records through June 2008.  
It was also noted that the record appeared to be missing records 
of at least one visit to Dr. Terlep.  At the hearing, the Veteran 
was granted additional time to submit any such supplementary 
records.  A review of the record, however, shows that no 
additional records were submitted.  Thus, on remand, an attempt 
should be made to obtain the Veteran's complete and current 
treatment records for any psychiatric disorder, to include PTSD 
and depressive disorder.  Further, on remand, the RO/AMC will 
need to make a determination, after receiving any additional 
treatment records, whether another VA examination is necessary.

While the Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, it finds that such 
action is necessary to ensure that the Veteran is afforded full 
due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete and current treatment 
records for the Veteran from the Detroit 
VAMC, pertaining to treatment for any 
psychiatric disorder, to include PTSD and 
depressive disorder, dated from June 2008 to 
the present.

2.  With any assistance needed from the 
Veteran, obtain complete and current 
treatment records for the Veteran from the 
Detroit Vet Center, dated from February 2009, 
and from Dr. Terlep, for treatment for any 
psychiatric disorder, to include PTSD and 
depressive disorder.

3.  Make a determination, after receiving any 
additional treatment records, whether another 
(or updated) VA examination regarding the 
current severity of the Veteran's PTSD is 
necessary.  If a VA examination is deemed 
necessary, schedule the Veteran for an 
appropriate VA examination to determine 
current severity of his PTSD.  The Veteran's 
claims file must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner must describe the nature and 
severity of all symptoms of the Veteran's 
current mental disorder and comment on their 
impact on his ability to function both 
occupationally and socially.  The examiner 
should explain the rationale for all opinions 
given.

4.  Adjudicate the issue of entitlement to an 
earlier effective date for the grant of 
service connection for PTSD.  The Veteran and 
his representative should be notified 
thereof, including appellate rights.  The 
Veteran and his representative are hereby 
reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal (Notice of 
Disagreement and, after issuance of a 
Statement of the Case, a substantive appeal) 
must be perfected.

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim for an initial rating in excess of 
30 percent for the service-connected PTSD.  
If any benefit on appeal remains denied, a 
supplemental statement of the case should be 
issued. The Veteran and his representative 
should also be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

